DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 1, lines 5-6, recite “if yes” and “if no”, it is unclear as to what exactly is being referenced by the if statements and what is being determined to be “yes” or “no”.

2 recites the limitation "each data frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
While claim 2 recites “a size of the data frame” in line 3, it is unclear if this is meant to refer to plural “each” data frame or a single particular one of the frames, and if a single frame, which one of the “each”.

While claim 6, lines 3-4, recite “determining a maximum value and an average value of the data frame received by the receiving terminal within a preset time window”, there is no antecedent basis for the phrase “the data frame”.
Further, it is unclear as to how the system is determining both a “maximum value” and “average value” for a single data frame.

While claim 8, lines 10-11, recite “if yes” and “if no”, it is unclear as to what exactly is being referenced by the if statements and what is being determined to be “yes” or “no”.

Claim 9 recites the limitation "each data frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
While claim 9 recites “a size of the data frame” in line 3, it is unclear if this is meant to refer to plural “each” data frame or a single particular one of the frames, and if a single frame, which one of the “each”.


Further, it is unclear as to how the system is determining both a “maximum value” and “average value” for a single data frame.

While claim 15, lines 7-8, recite “if yes” and “if no”, it is unclear as to what exactly is being referenced by the if statements and what is being determined to be “yes” or “no”.

Claim 16 recites the limitation "each data frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
While claim 16 recites “a size of the data frame” in line 3, it is unclear if this is meant to refer to plural “each” data frame or a single particular one of the frames, and if a single frame, which one of the “each”.

While claim 20, lines 4-5, recite “determining a maximum value and an average value of the data frame received by the receiving terminal within a preset time window”, there is no antecedent basis for the phrase “the data frame”.
Further, it is unclear as to how the system is determining both a “maximum value” and “average value” for a single data frame.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, 15, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou Chao (hereafter referenced as Chao) (CN 109327716 A) (submitted by applicant) (citations via machine translation to English).
As to claim 1, Chao discloses a buffer processing method, wherein the method comprises:
if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold (download bandwidth drops below set multiple of video bitrate; paragraph 55-56), detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset second threshold, the second threshold being smaller than the first threshold (video bitrate video needs to satisfy that the average download bandwidth bw_estimate is greater than the set and needs to satisfy that the minimum video bit rate in each sliding window is equal to the maximum available video bit rate; paragraph 56-57);
if yes, adjusting a buffer size of the receiving terminal (paragraph 56, 58); and
if no, keeping the buffer size of the receiving terminal unchanged (unchanged delay and buffer; paragraph 56, 58).

As to claim 5, Chao discloses wherein the adjusting a buffer size of the receiving terminal comprises: adjusting the buffer size of the receiving terminal according to the 

As to claim 8, Chao discloses a device (paragraph 22), wherein the device comprises:
one or more processors (paragraph 22);
a storage for storing one or more programs (paragraph 22), the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a buffer processing method, wherein the method comprises:
if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold (download bandwidth drops below set multiple of video bitrate; paragraph 55-56), detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset second threshold, the second threshold being smaller than the first threshold (video bitrate video needs to satisfy that the average download bandwidth bw_estimate is greater than the set and needs to satisfy that the minimum video bit rate in each sliding window is equal to the maximum available video bit rate; paragraph 56-57);
if yes, adjusting a buffer size of the receiving terminal (paragraph 56, 58); and
if no, keeping the buffer size of the receiving terminal unchanged (unchanged delay and buffer; paragraph 56, 58).



As to claim 15, Chao discloses a non-transitory storage medium containing computer executable instructions (paragraph 22) which, when executed by a computer processor (paragraph 22), perform a buffer processing method, wherein the method comprises:
if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold (download bandwidth drops below set multiple of video bitrate; paragraph 55-56), detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset second threshold, the second threshold being smaller than the first threshold (video bitrate video needs to satisfy that the average download bandwidth bw_estimate is greater than the set and needs to satisfy that the minimum video bit rate in each sliding window is equal to the maximum available video bit rate; paragraph 56-57);
if yes, adjusting a buffer size of the receiving terminal (paragraph 56, 58); and
if no, keeping the buffer size of the receiving terminal unchanged (unchanged delay and buffer; paragraph 56, 58).

.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundin et al. (Lundin) (US 2012/0281572 A1).
As to claim 1, Lundin discloses a buffer processing method (processing to determine buffer size; Fig. 3, paragraph 48-55), wherein the method comprises:
if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold, detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset second threshold, the second threshold being smaller than the first threshold (all the remaining claim limitations are conditional, and are only required and occur dependent upon “if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold”.  As Lundin does not disclose detecting any drop of an available bandwidth and does not disclose detecting that such a drop exceeds a threshold, the claimed conditional elements are not required)
if yes, adjusting a buffer size of the receiving terminal; and
if no, keeping the buffer size of the receiving terminal unchanged.


one or more processors (paragraph 83-85);
a storage for storing one or more programs (paragraph 83-85), the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a buffer processing method (processing to determine buffer size; Fig. 3, paragraph 48-55), wherein the method comprises:
if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold, detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset second threshold, the second threshold being smaller than the first threshold (all the remaining claim limitations are conditional, and are only required and occur dependent upon “if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold”.  As Lundin does not disclose detecting any drop of an available bandwidth and does not disclose detecting that such a drop exceeds a threshold, the claimed conditional elements are not required)
if yes, adjusting a buffer size of the receiving terminal; and
if no, keeping the buffer size of the receiving terminal unchanged.

As to claim 15, Lundin discloses a non-transitory storage medium (Fig. 2A, 4) containing computer executable instructions (paragraph 83-85) which, when executed by a computer processor (paragraph 83-85), perform a buffer processing method 
if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold, detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset second threshold, the second threshold being smaller than the first threshold (all the remaining claim limitations are conditional, and are only required and occur dependent upon “if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold”.  As Lundin does not disclose detecting any drop of an available bandwidth and does not disclose detecting that such a drop exceeds a threshold, the claimed conditional elements are not required)
if yes, adjusting a buffer size of the receiving terminal; and
if no, keeping the buffer size of the receiving terminal unchanged.

Claims 2-7, 9-14, 16-20 are taught by Lundin, as shown in claims 1, 8, 15 above, as Lundin discloses the required device, method and non-transitory storage medium, with any remaining conditional limitations not being actively required). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-4, 10-11, 17-18 re rejected under 35 U.S.C. 103 as being unpatentable over Chao.
As to claims 3-4, 10-11, 17-18, Chao discloses first and second threshold values except for wherein the second threshold is smaller than or equal to one half of the first threshold or wherein the second threshold is 10%, and the first threshold is 20%.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Chao’s system to include the specific threshold values of the second threshold smaller than or equal to one half of the first threshold or wherein the second threshold is 10%, and the first threshold is 20%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Holmer et al. (Holmer) (US 9,106,787 B1).
As to claims 2, 9, 16, while Chao discloses determining the available bandwidth of the receiving terminal, he fails to specifically disclose wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame.
In an analogous art, Holmer discloses a system for determining an estimated available bandwidth (Fig. 3, column 1, line 42-column 2, line 12) wherein the available bandwidth is determined according to a time when a receiving terminal receives each data frame and a size of the data frame (column 1, line 42-column 2, line 12, column 6, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s system to include wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, as taught in combination with Holmer, for the typical benefit of accurately estimating the available bandwidth.

Claims 6-7, 13-40, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Lundin et al. (Lundin) (US 2012/0281572 A1).
As to claims 6, 13, 20, while Chao discloses adjusting the buffer size of the receiving terminal using the available bandwidth of the receiving terminal, he fails to specifically disclose determining a maximum value and an average value of the data frame received by the receiving terminal within a preset time window, and determining a noise delay, estimating a value of a desired buffer size using the maximum value, the average value and the noise delay, and adjusting the buffer size of the receiving terminal to the estimated value.
In an analogous art, Lundin discloses a system for the buffer size of the receiving terminal (paragraph 6) by determining a maximum value and an average value of the data frame received by the receiving terminal within a preset time window (paragraph 8, 11, 49-54, 69), and determining a noise delay (paragraph 8, 34-40), estimating a value of a desired buffer size using the maximum value, the average value and the noise delay (paragraph 8, 17, 34, 55), and adjusting the buffer size of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s system to include determining a maximum value and an average value of the data frame received by the receiving terminal within a preset time window, and determining a noise delay, estimating a value of a desired buffer size using the available bandwidth of the receiving terminal, the maximum value, the average value and the noise delay, and adjusting the buffer size of the receiving terminal to the estimated value, as taught in combination with Lundin, for the typical benefit of determining an appropriate buffer level which accounts for delays caused by different frame sizes.

As to claims 7, 14, Chao and Lundin disclose wherein the determining the noise delay comprises: predicting the noise delay after performing Kalman filtering for the noise already received by the receiving terminal (see Lundin at paragraph 17, 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424